Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
Applicant's amendments, filed March 29, 2021 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed March 29, 2021 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 2, and 5-20 are amended. Claims 3 and 4 are cancelled. Claims 21-26 are newly added.
	Claims 1, 2, and 5-26 are pending.
Claim Objections
The amendments to Claims 6-9, 10-12, and 14-20 addressing improper form are respectfully acknowledged, and the corresponding objections to Claims 6-9, 10-12, and 14-20 are withdrawn.
Claim Rejections - 35 USC § 112
As Claim 4 has been cancelled the 35 U.S.C. 112(b) rejection of Claim 4 is moot, and the 35 U.S.C. 112(b) rejection of Claim 4 is therefore withdrawn.
The following is a quotation of 35 U.S.C. 112(b):



Claims 1 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent Claims 1 and 13 include a limitation that references a “peripheral object”. The term is not mentioned and thus not defined in applicant’s specification, and so the intended meaning is indefinite. Applicant’s specification par 1669 notes that “In some embodiments, the processing electronics are configured to determine more than one object (e.g., in the central field of view and/or in the peripheral field of view) at which the eye is directed”. Examiner construes from par 1669 that the user’s vision field includes a central [portion of the user’s] field of view and a peripheral [portion of the user’s] field of view presumably outside the central portion. Examiner assumes that a “peripheral object” is an object “at which the eye is directed” that is located in the peripheral [portion of the user’s] field of view, for examination purposes.
Further depending claims not mentioned inherit the deficiencies of their respective base claims and are rejected under similar rationale.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 13-18, 20, 22, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”).    

Regarding Claim 1 (Currently Amended), Perez teaches a head-mounted display system configured to project light to an eye of a user to display augmented reality image content in a vision field of said user (Abstract lines 1-3; par 0032), said head-mounted display system comprising:
a frame configured to be supported on a head of the user (Fig 1 frame including temple 102 and bridge 104 of display device 2, par 0042 lines 1-3); 
a head-mounted display disposed on the frame (Fig 1 frame including display device 2, par 0042 lines 1-3), said display configured to project light into said user's eye to display augmented reality image content to the user's vision field (Figs 1 and 2, par 0032, mounted to or inside temple 102 is an image source including micro-display assembly 120 for projecting an augmented reality virtual image and lens 122 for directing images from micro-display 120 into light guide 112 which transmits the image light to the eye 140 of the user; paras 0043-0046), at least a portion of said display being transparent and disposed at a location in front of the user's eye when the user 
one or more user sensors configured to sense the user (Fig 3 eye tracking camera 134B and par 0055; Fig 2, par 0045 lines 4-10, inside, or mounted to temple 102, are ear phones 130, inertial sensors 132 and temperature sensor 138, for sensing position, orientation, and sudden accelerations of user/head mounted display device 2); 
one or more environmental sensors configured to sense surroundings of the user (Figs 1,5, paras 0067-69, hub computing device 12 will create a model of the environment that the user is in and track various moving objects in that environment; capture device 20A may include a camera component 423 which may be a depth camera that may capture a depth image of a scene); 
processing electronics in communication with the display, the one or more user sensors, and the one or more environmental sensors, the processing electronics configured to: 
sense a situation involving increased user focus (Figs 8, 13A, 13B, par 0110-0112, software executing in processing unit 4, determines the user's current focal region within the user's field of view; the system determines a portion of the environment or space the user is looking at; eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user and determine changes as the user moves; par 0003 the user's intent is determined by analyzing the user's eye movements, and intensity of the user's gaze on the objects in the user's environment (intent to interact is sensed based on increased focus on new objects)); and 
based at least in part on sensing the increased focus (at least par 0003 the visualized information is prioritized by determining the user's inferred or expressed intent to interact with one or more objects in the user's environment. In one embodiment, an optimized image is generated based on the prioritized visual information. The optimized image visually enhances the appearance of objects that the user intends to interact with in the user's environment and/or diminishes the appearance of objects that the user does not intend to interact with in the user's environment) on a real or virtual peripheral object, de-emphasize image content in a portion of the vision field other than the peripheral object (Figs 16A-C par 0153-0154 based at least in part on the processing unit’s sensing the increased focus, as noted above, on the clock as shown in Fig 16A in a peripheral portion of the user’s field of vision and thus the clock comprising a real peripheral object, the processing unit de-emphasizes/diminishes image content in a portion of the vision field other than the clock; specifically as shown in Fig 16B image content in a portion of the vision field other than the clock comprising the objects 1106, 1110, 1116 and 1120; in Fig 16B dotted lines around the objects 1106, 1110, 1116 and 1120 indicate their diminished appearance).

Regarding Claim 2 (Currently Amended), Perez teaches the display system of Claim 1, wherein the processing electronics are configured to alter the image content in the portion of the vision field other than the peripheral object (Figs 16A-C par 0153-0154 based at least in part on the processing unit’s sensing the increased focus, as noted above, on the clock as shown in Fig 16A in a peripheral portion of the user’s field of vision and thus the clock comprising a real peripheral object, the processing unit de-emphasizes/diminishes image content in a portion of the vision field other than the clock; specifically as shown in Fig 16B image content in a portion of the vision field other than the clock comprising the objects 1106, 1110, 1116 and 1120; in Fig 16B dotted lines around the objects 1106, 1110, 1116 and 1120 indicate their diminished appearance).

Regarding Claim 5 (Currently Amended), Perez teaches the display system of Claim 2, wherein the processing electronics are configured to de-emphasize the image content in the portion of the vision field other than the peripheral object by altering at least one of contrast, opacity, color, color saturation, color balance, size, background, brightness, edges, or sharpness of the image content in the portion of the vision field other than the peripheral object (par 0141 opacity may be altered to visually de-emphasize image content in the portion of the vision field other than the peripheral object).

Regarding Claim 6 (Currently Amended), Perez teaches the display system of Claim 1, wherein the one or more environmental sensors comprise a depth sensor, a pair of binocular world cameras (Figs 2,3 par 0062 two room-facing cameras), a geolocation sensor, a proximity sensor, or a GPS.

Regarding Claim 7 (Currently Amended), Perez teaches the display system of Claim 1, wherein the one or more user sensors comprise one or more cameras (Fig 3 eye tracking camera 134B and par 0055).

Regarding Claim 8 (Currently Amended), Perez teaches the display system of Claim 1, wherein the processing electronics are further configured to determine the user intent for the situation (Figs 8, 13A, 13B, par 0110-0112, software executing in processing unit 4, determines the user's current focal region within the user's field of view; the system determines a portion of the environment or space the user is looking at; eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user and determine changes as the user moves; par 0003 the user's intent is determined by analyzing the user's eye movements, and intensity of the user's gaze on the objects in the user's environment (intent to interact is sensed based on increased focus on new objects)) and alter the user perception of the real or virtual peripheral object within the vision field of the user based at least in part on sensing the increased focus (Figs 16A-C par 0153-0154 based at least in part on the processing unit’s sensing the increased focus, as noted above, on the clock as shown in Fig 16A in a peripheral portion of the user’s field of vision and thus the clock comprising a real peripheral object, the processing unit de-emphasizes/diminishes image content in a portion of the vision field other than the clock; specifically as shown in Fig 16B image content in a portion of the vision field other than the clock comprising the objects 1106, 1110, 1116 and 1120; in Fig 16B dotted lines around the objects 1106, 1110, 1116 and 1120 indicate their diminished appearance).

Regarding Claim 13 (Currently Amended), Perez teaches a head-mounted display system configured to project light to an eye of a user to display augmented reality image content (Abstract lines 1-3; par 0032), said user's eye having a vision field having a central region and a peripheral region disposed about said central region (Fig 14 par 0126,  the user's eye movement patterns in the user's focal region are detected along a scanpath ranging from the periphery to the central one or two degrees of the visual angle), said head-mounted display system comprising: 
a frame configured to be supported on a head of the user (Fig 1 frame including temple 102 and bridge 104 of display device 2, par 0042 lines 1-3); 
a head-mounted display disposed on the frame (Fig 1 frame including display device 2, par 0042 lines 1-3), said display configured to project light into said user's eye so as to present image content at said central region of said user's vision field (Fig 1, par 0126-0127, it is determined if the user is viewing one or more objects in the users central, focal, region), at least a portion of said display being transparent and disposed at a location in front of the user's eye when the user wears said head-mounted display such that said transparent portion transmits light from a portion of the environment in front of the user and said head-mounted display to the user's eye to provide a view of said portion of the environment in front of the user and said head-mounted display (Fig 2, par 0047 lines 3-9, light guide optical element 112 also allows light from in front of the head mounted display device 2 to be transmitted through light guide optical element 112 to eye 140, as depicted by arrow 142, thereby allowing the user to have an actual direct view of the space in front of head mounted display device 2 in addition to receiving a virtual image from micro display 120); 
processing electronics in communication with said display to control presentation of image content on said display (Figs 8, 13A, 13B, par 0110-0112, software executing in processing unit 4, determines the user's current focal region within the user's field of view; the system determines a portion of the environment or space the user is looking at; eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user and determine changes as the user moves) the processing electronics configured to: 
sense a situation involving increased user focus (Figs 8, 13A, 13B, par 0110-0112, software executing in processing unit 4, determines the user's current focal region within the user's field of view; the system determines a portion of the environment or space the user is looking at; eye tracking processing based on data captured by the eye tracking camera 134 for each eye, can provide the current focal region of the user and determine changes as the user moves; par 0003 the user's intent is determined by analyzing the user's eye movements, and intensity of the user's gaze on the objects in the user's environment (intent to interact is sensed based on increased focus on new objects)); and 
based at least in part on sensing the increased focus (at least par 0003 the visualized information is prioritized by determining the user's inferred or expressed intent to interact with one or more objects in the user's environment. In one embodiment, an optimized image is generated based on the prioritized visual information. The optimized image visually enhances the appearance of objects that the user intends to interact with in the user's environment and/or diminishes the appearance of objects that the user does not intend to interact with in the user's environment) on a real or virtual peripheral object, de-emphasize image content in a portion of the vision field other than the peripheral object (Figs 16A-C par 0153-0154 based at least in part on the processing unit’s sensing the increased focus, as noted above, on the clock as shown in Fig 16A in a peripheral portion of the user’s field of vision and thus the clock comprising a real peripheral object, the processing unit de-emphasizes/diminishes image content in a portion of the vision field other than the clock; specifically as shown in Fig 16B image content in a portion of the vision field other than the clock comprising the objects 1106, 1110, 1116 and 1120; in Fig 16B dotted lines around the objects 1106, 1110, 1116 and 1120 indicate their diminished appearance).

Regarding Claim 14 (Currently Amended), Perez teaches the system of Claim 13, further comprising one or more sensors configured to monitor the environment (Figs 2,3 par 0062 two room-facing cameras configured to monitor/image the room environment).

Regarding Claim 15 (Currently Amended), Perez teaches the system of Claim 14, wherein said one or more sensors comprise one or more outward-facing image capture devices configured to image said environment (Figs 2,3 par 0062 two room-facing cameras configured to image the room environment).

Regarding Claim 16 (Currently Amended), Perez teaches the system of Claim 14, wherein said one or more sensors comprise a distance measuring device (par 0108 distance detection sensor technologies (such as SONAR, LIDAR, Structured Light, and/or Time of Flight distance detectors) positioned … on the head mounted display device).

Regarding Claim 17 (Currently Amended), Perez teaches the system of Claim 13, further comprising an eye tracking device configured to track position and/or movement of said user's eye (Fig 3 eye tracking camera 134B and par 0055).

Regarding Claim 18 (Currently Amended), Perez teaches the system of Claim 13, wherein the head-mounted display system is configured to process image content presented to at least a portion of said central region of the user's vision field differently in comparison to image content presented to the peripheral region of the user's vision field (Figs 16A-C par 0153-0154 based at least in part on the processing unit’s sensing the increased focus, as noted above, on the clock as shown in Fig 16A in a peripheral portion of the user’s field of vision and thus the clock comprising a real peripheral object, the processing unit de-emphasizes/diminishes image content in a portion of the vision field other than the clock; specifically as shown in Fig 16B image content in a portion of the vision field other than the clock comprising the objects 1106, 1110, 1116 and 1120; in Fig 16B dotted lines around the objects 1106, 1110, 1116 and 1120 indicate their diminished appearance).

Regarding Claim 20 (Currently Amended), Perez teaches the system of Claim 13, wherein the head-mounted display system is configured to de-emphasize image content in the portion of the vision field other than of the peripheral object by decreasing brightness, visibility, sharpness, or contrast in image content in the portion of the vision field other than the peripheral object (par 0141 the opacity filter 114 in the HMD device 2 is utilized to block out or darken the objects that are outside the user's focal region to diminish the appearance of objects that are outside the user's focus region).

Regarding Claim 22 (New), Perez teaches the system of Claim 2, wherein the processing electronics are configured to de-emphasize the image content in the portion of the vision field other than the peripheral object by decreasing brightness, visibility, sharpness, or contrast of image content in the portion of the vision field other than of the peripheral object (par 0141 the opacity filter 114 in the HMD device 2 is utilized to block out or darken the objects that are outside the user's focal region to diminish the appearance of objects that are outside the user's focus region).

Regarding Claim 23 (New), Perez teaches the system of Claim 1, wherein the head-mounted display is configured to project light into said user's eye (Figs 1 and 2, par 0032, mounted to or inside temple 102 is an image source including micro-display assembly 120 for projecting an augmented reality virtual image and lens 122 for directing images from micro-display 120 into light guide 112 which transmits the image light to the eye140 of the user; paras 0043-0046) at different amounts of divergence to display augmented reality image content to the user's vision field as if projected from different distances from the user's eye (reflecting surfaces 126 couple the light waves incident upon those reflecting surfaces out of the substrate into the eye 140 of the user; as different light rays will travel and bounce off the inside of the substrate at different angles, the different rays will hit the various reflecting surface 126 at different angles; Fig 2 par 0047 lines 21 -25).

Regarding Claim 25 (New), Perez teaches the system of Claim 13, wherein the head-mounted display is configured to project light into said user's eye (Figs 1 and 2, par 0032, mounted to or inside temple 102 is an image source including micro-display assembly 120 for projecting an augmented reality virtual image and lens 122 for directing images from micro-display 120 into light guide 112 which transmits the image light to the eye140 of the user; paras 0043-0046) at different amounts of divergence to display augmented reality image content to the user's vision field as if projected from different distances from the user's eye (reflecting surfaces 126 couple the light waves incident upon those reflecting surfaces out of the substrate into the eye 140 of the user; as different light rays will travel and bounce off the inside of the substrate at different angles, the different rays will hit the various reflecting surface 126 at different angles; Fig 2 par 0047 lines 21 -25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”) in view of Border et al. (U.S. Patent Application 20160131912 Al, hereinafter “Border”).

Regarding Claim 9 (Currently Amended), Perez teaches the display system of Claim 1. However, Perez appears not to expressly teach wherein said situation involving increased user focus comprises driving a motor vehicle.
Border teaches wherein said situation involving increased user focus comprises driving a motor vehicle (Border paras 0573, 0750 contemplate use while driving/riding in a vehicle).
Perez and Border are analogous art as they each pertain to mixed reality display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the driving application of Border. The motivation would have been in order to provide the displayed image in relation to the user's body which is good for viewing a wide angle image when the user is walking, running or riding in a vehicle (Border par 0750).

Regarding Claim 10 (Currently Amended), Perez teaches the display system of Claim 1. However, Perez appears not to expressly teach wherein said one or more environmental sensors comprise a sensor configured to detect a radio signal.
Border teaches wherein said one or more environmental sensors comprise a sensor configured to detect a radio signal (Border at least par 0338 contemplates a wirelessly linked scene camera; mD radar can be attached to the HWC, located adjacently (e.g. in a vehicle) and associated wirelessly with the HWC or located remotely).
Perez and Border are analogous art as they each pertain to mixed reality display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the radio signal detection of Border. The motivation would have been in order to provide that the mD radar information can be combined with other information such as distance measurements or images captured of the environment that are analyzed jointly to provide improved object identification and improved target identification and tracking (Border par 0338).

Claims 11, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”) in view of Sisbot et al. (U.S. Patent Application 20160098861 Al, hereinafter “Sisbot”).

Regarding Claim 11 (Currently Amended), Perez teaches the display system of Claim 1. However, Perez appears not to expressly teach wherein said one or more environmental sensors comprise a sensor configured to detect a blue tooth signal from an automobile.
Sisbot teaches wherein said one or more environmental sensors comprise a sensor configured to detect a blue tooth signal from an automobile (Sisbot Fig 2B communication unit 239 par 0048, 0037 comprises a Bluetooth receiver).
Perez and Sisbot are analogous art as they each pertain to mixed reality display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the environmental sensors of Sisbot. The motivation would have been in order to provide a means for exchanging data with other elements of the system (Sisbot par 0037).

Regarding Claim 19 (Currently Amended), Perez teaches the system of Claim 13. However, Perez appears not to expressly teach wherein the head-mounted display system is configured to de-emphasize image content in the portion of the vision field other than the peripheral object by reducing the size of image content in the portion of the vision field other than the peripheral object.
Sisbot teaches wherein the AR system is configured to de-emphasize image content in the portion of the vision field other than the peripheral object by reducing the size of image content in the portion of the vision field other than the peripheral object (par 0072 objects are emphasized with increased size of overlaid object graphics and de-emphasized accordingly, reasonably construed as with decreased size of overlaid object graphics).
Perez and Sisbot are analogous art as they each pertain to mixed reality display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the object emphasis or de-emphasis by size of the overlaid object image of Sisbot. The motivation would have been in order to provide a means to indicate to a user a need or lack thereof of her attention (Sisbot par 0085).

Regarding Claim 21 (New), Perez teaches the system of Claim 2. However, Perez appears not to expressly teach wherein the processing electronics are configured to de-emphasize the image content in the portion of the vision field other than the peripheral object by reducing the size of image content in the portion of the vision field other than the peripheral object.
Sisbot teaches wherein the AR system is configured to de-emphasize image content in the portion of the vision field other than the peripheral object by reducing the size of image content in the portion of the vision field other than the peripheral object (par 0072 objects are emphasized with increased size of overlaid object graphics and de-emphasized accordingly, reasonably construed as with decreased size of overlaid object graphics).
Perez and Sisbot are analogous art as they each pertain to mixed reality display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the object emphasis or de-emphasis by size of the overlaid object image of Sisbot. The motivation would have been in order to provide a means to indicate to a user a need or lack thereof of her attention (Sisbot par 0085).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”) in view of Border et al. (U.S. Patent Application 20160131912 Al, hereinafter “Border”) and further in view of Sisbot et al. (U.S. Patent Application 20160098861 Al, hereinafter “Sisbot”).

Regarding Claim 12 (Currently Amended), Perez as modified teaches the display system of Claim 9. However, Perez as modified appears not to expressly teach wherein said processing electronics are configured to de-emphasize image content in the portion of the vision field other than the peripheral object based at least in part on one or more data records regarding the user, said one or more data records comprising a driving record of said user.
Sisbot teaches wherein said processing electronics are configured to de-emphasize image content in the portion of the vision field other than the peripheral object based at least in part on one or more data records regarding the user, said one or more data records comprising a driving record of said user (par 0072 the processor 228 receives a record of the user having seen a roadway object while driving and de-emphasizes the object).
Perez, Border, and Sisbot are analogous art as they each pertain to mixed reality display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez/ Border with the inclusion of the diminishing display of an object based on driving history of Sisbot. The motivation would have been in order to provide that roadway objects may be emphasized or de-emphasized depending on their criticality and whether they have been noted in the driver’s record based on them having been seen (Sisbot par 0072).

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (U.S. Patent Application 20120154557 A1, hereinafter “Perez”) in view of Poulad et al. (U.S. Patent Application 20170353714 A1, hereinafter “Poulad”).

Regarding Claim 24 (New), Perez teaches the system of Claim 1, wherein the head-mounted display is configured to project light into said user's eye (Figs 1 and 2, par 0032, mounted to or inside temple 102 is an image source including micro-display assembly 120 for projecting an augmented reality virtual image and lens 122 for directing images from micro-display 120 into light guide 112 which transmits the image light to the eye 140 of the user; paras 0043-0046) that diverges so as to display augmented reality image content to the user's vision field corresponding to a first depth (reflecting surfaces 126 couple the light waves incident upon those reflecting surfaces out of the substrate into the eye 140 of the user; as different light rays will travel and bounce off the inside of the substrate at different angles, the different rays will hit the various reflecting surface 126 at different angles; Fig 2 par 0047 lines 21-25).
However, Perez appears not to expressly teach and to project light into said user's eye that is collimated so as to display augmented reality image content to the user's vision field corresponding to a second depth.
Poulad teaches a near-eye display (Fig 1 12 par 0011) that is configured to project light into said user's eye that diverges so as to display augmented reality image content to the user's vision field corresponding to a first depth and to project light into said user's eye that is collimated so as to display augmented reality image content to the user's vision field corresponding to a second depth (par 0020).
Perez and Poulad are analogous art as they each pertain to mixed reality display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the perceived depth display approach of Poulad. The motivation would have been in order to provide that the desired depth coordinate may be simulated (Poulad par 0021).

Regarding Claim 26 (New), Perez teaches the system of Claim 13, wherein the head-mounted display is configured to project light into said user's eye (Figs 1 and 2, par 0032, mounted to or inside temple 102 is an image source including micro-display assembly 120 for projecting an augmented reality virtual image and lens 122 for directing images from micro-display 120 into light guide 112 which transmits the image light to the eye 140 of the user; paras 0043-0046) that diverges so as to display augmented reality image content to the user's vision field corresponding to a first depth (reflecting surfaces 126 couple the light waves incident upon those reflecting surfaces out of the substrate into the eye 140 of the user; as different light rays will travel and bounce off the inside of the substrate at different angles, the different rays will hit the various reflecting surface 126 at different angles; Fig 2 par 0047 lines 21-25).
However, Perez appears not to expressly teach and to project light into said user's eye that is collimated so as to display augmented reality image content to the user's vision field corresponding to a second depth.
Poulad teaches a near-eye display (Fig 1 12 par 0011) that is configured to project light into said user's eye that diverges so as to display augmented reality image content to the user's vision field corresponding to a first depth and to project light into said user's eye that is collimated so as to display augmented reality image content to the user's vision field corresponding to a second depth (par 0020).
Perez and Poulad are analogous art as they each pertain to mixed reality display systems. It would have been obvious to a person of ordinary skill in the art to modify the system of Perez with the inclusion of the perceived depth display approach of Poulad. The motivation would have been in order to provide that the desired depth coordinate may be simulated (Poulad par 0021).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are not persuasive. Applicant argues that the prior Office Action “does not established that Perez discloses the additional limitations recited in Claims 1 and 13 as amended”. Examiner submits that the current rejections establish that Claims 1 and 13 as amended are disclosed by Perez, and dependent claims are disclosed by Perez and others as cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624